IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         December 5, 2007

                                     No. 07-10642                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


Harry Steven Ray

                                                  Plaintiff-Appellant
v.

Compass Bank

                                                  Defendant-Appellee



               Appeal from the United States District Court for the
                           Northern District of Texas
                            USDC No. 3:06-CV-1153


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.
PER CURIAM:*
       The court has carefully reviewed this appeal in light of the briefs,
pertinent portions of the record, and governing law. Having done so, we find no
genuine issues of material fact that (1) Compass afforded the appellant all the
benefits he was entitled to for FMLA leave; and (2) the decision to terminate
Ray, having been made before he requested FMLA leave, could not have been a


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-10642
                              Summary Calendar

discriminatory response to that request. The careful analysis of the district
court contains no reversible error of law or fact.
      AFFIRMED.




                                        2